               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         EASTERN DIVISION
_________________________________________________________________

WAYMOND ANTHONY SHIELDS,         )
                                 )
     Plaintiff,                  )
                                 )
v.
                                 )     No. 18-1021-TMP
NANCY A. BERRYHILL, Acting       )
Commissioner OF Social           )
Security,                        )
                                 )
     Defendant.                  )
________________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
_________________________________________________________________

     Before the court is plaintiff Waymond Anthony Shields’s appeal

from a final decision of the Commissioner of Social Security

(“Commissioner”) denying his application for disability insurance

benefits and Supplemental Security Income (“SSI”) under Titles II

and XVI of the Social Security Act (“Act”), 42 U.S.C. §§ 401-434,

1381-1385.   (ECF No. 1.)      The parties have consented to the

jurisdiction of the United States magistrate judge pursuant to 28

U.S.C. § 636(c).     (ECF No. 12.)   For the following reasons, the

Commissioner’s decision is affirmed.

                        I.   FINDINGS OF FACT

     Shields applied for disability insurance benefits on November

17, 2014, and SSI on December 9, 2014, alleging an onset date of

November 12, 2014.    (R. 209-12; 213-19.)   The claims were denied

initially and on reconsideration.    (R. 126-29; 133-39; 140-46.)   At

Shields’s request, an Administrative Law Judge (“ALJ”) held a
hearing and issued a written decision.    (R. 12-28.)   In his written

decision, the ALJ first found that Shields had not engaged in

substantial gainful activity since the alleged onset date.         (R.

17.)     Second, the ALJ determined that Shields had the severe

impairment of discogenic back disorder.     (R. 17.)    Third, the ALJ

determined Shields did not have an impairment or combination of

impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1.    (R. 18.)   Fourth, the ALJ determined that Shields retained the

residual functional capacity (“RFC”) to perform light work as

defined in 20 CFR 404.1567(b) and 416.967(b) except he could

“occasionally climb ramps/stairs, balance, stoop, kneel, crouch and

crawl; and never climb ladders/ropes/scaffolds.1     (R. 18.)   The ALJ

determined that Shields could not perform any past relevant work

but that, considering Shields’s age, education, work experience,

and RFC, jobs existed in significant numbers in the national

economy which he could perform.     (R. 22-23.)   Thus, the ALJ found

that Shields was not disabled.       (R. 23.)     The Social Security


1In making this determination, the ALJ considered the previous
hearing decision of September 12, 2014, based on Shields’s previous
applications indicating a disability onset date of November 14,
2011. (R. 15; 63.) Because “no evidence of significant change in
medical condition” was apparent the ALJ found the same RFC, except
for an additional limitation of never being able to climb ladders,
ropes, and scaffolds. (R. 15.) Such analysis is consistent with
the Sixth Circuit’s subsequent clarification that “when an
individual seeks disability benefits for a distinct period of time,
each application is entitled to review.” Earley v. Comm’r of Soc.
Sec., 893 F.3d 929, 933 (6th Cir. 2018).
                                -2-
Administration’s (“SSA”) Appeals Council denied Shields’s request

for review, making the ALJ’s decision the final decision of the

Commissioner.   (R. 1.)

      Shields filed the instant action on January 31, 2018.           (ECF

No. 1.)   Shields argues that the ALJ’s RFC finding is not supported

by substantial evidence.       (ECF No. 16 at 11.)           Specifically,

Shields argues that the ALJ erred by: (1) affording great weight to

the opinions of the state agency review doctors; (2) citing medical

evidence, specifically nerve studies, that did not exist; (3)

assigning little weight to Dr. John Woods’s opinion; and (4)

failing to assess the record as a whole.          (Id. at 11-14.)

                       II.   CONCLUSIONS OF LAW

A.    Standard of Review

      Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party.            “The court shall have

power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”      42 U.S.C. § 405(g).        Judicial review of

the   Commissioner’s   decision   is    limited    to   whether   there   is

substantial evidence to support the decision and whether the

Commissioner used the proper legal criteria in making the decision.

Id.; Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir.

                                  -3-
2015); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r      of    Soc.   Sec.,    486    F.3d     234,    241     (6th   Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than   a    preponderance,       and    is   “such       relevant    evidence      as   a

reasonable mind might accept as adequate to support a conclusion.”

Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir.

1981) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In   determining     whether      substantial       evidence      exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”        Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).          If   substantial      evidence    is     found     to   support    the

Commissioner’s        decision,     however,      the    court    must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.”              Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).               Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.           Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).          Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

                                          -4-
Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kiner v.

Colvin, No. 12-2254-JDT, 2015 WL 1295675, at *1 (W.D. Tenn. Mar.

23, 2015).

B.     The Five-Step Analysis

       The Act defines disability as the “inability to engage in any

substantial     gainful     activity     by   reason    of   any    medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”                  42 U.S.C. §

423(d)(1).     Additionally, section 423(d)(2) of the Act states that:

       An individual shall be determined to be under a
       disability only if his physical or mental impairment or
       impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering
       his age, education, and work experience, engage in any
       other kind of substantial gainful work which exists in
       the national economy, regardless of whether such work
       exists in the immediate area in which he lives, or
       whether a specific job vacancy exists for him, or whether
       he would be hired if he applied for work. For purposes
       of the preceding sentence (with respect to any
       individual), “work which exists in the national economy”
       means work which exists in significant numbers either in
       the region where such individual lives or in several
       regions of the country.

Under    the   Act,   the   claimant    bears   the    ultimate    burden   of

establishing an entitlement to benefits.         Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).           The initial burden is

on the claimant to prove she has a disability as defined by the

Act.    Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

                                       -5-
Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990).   If the claimant is able to do so, the burden then shifts to

the   Commissioner    to    demonstrate    the    existence     of    available

employment     compatible     with   the    claimant’s     disability       and

background.    Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

      Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.                First, the

claimant must not be engaged in substantial gainful activity.               See

20 C.F.R. §§ 404.1520(b) & 416.920(b).           Second, a finding must be

made that the claimant suffers from a severe impairment.              20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).          In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social   Security    Regulations.     See   20    C.F.R.   §§    404.1520(d),

404.1525, 404.1526.     If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.                On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work.      See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).    If the ALJ determines that the claimant can return to

                                     -6-
past relevant work, then a finding of not disabled must be entered.

Id.     But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers     in     the     national        economy.          See     20    C.F.R.     §§

404.1520(a)(4)(v),         404.1520(g)(1),       416.960(c)(1)-(2).            Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.                     20 C.F.R. §

404.1520(a)(4).

C.    Whether Substantial Evidence Supports the RFC Determination

      Shields     argues     that    the    ALJ’s     RFC    determination     is    not

supported by substantial evidence.                   “[RFC] is defined as ‘the

maximum degree to which the individual retains the capacity for

sustained      performance      of   the    physical-mental        requirements      of

jobs.’”     Mokbel-Aljahmi v. Comm’r of Soc. Sec., 732 F. App’x 395,

399 (6th Cir. 2018) (quoting 20 C.F.R. Pt. 404, Subpt. P, App. 2, §

200.00(c)).       “‘In formulating [an RFC], the ALJ evaluates all

relevant medical and other evidence and considers what weight to

assign    to     treating,      consultative,       and     examining      physicians’

opinions.’”      Id.     (quoting Eslinger v. Comm’r of Soc. Sec., 476 F.

App’x     618,    621    (6th    Cir.      2012));     see    also    20    C.F.R.     §

404.1545(a)(3).         In making this determination, the ALJ may consider

both objective medical evidence of a severe medical condition, and

the credibility of the claimant’s subjective complaints.                             See

                                           -7-
Steagall v. Comm’r of Soc. Sec., 596 F. App’x 377, 381 (6th Cir.

2015); Schmiedebusch v. Comm’r of Soc. Sec., 536 F. App’x 637, 649

(6th Cir. 2013).

       Shields argues that the ALJ erroneously rejected Dr. Woods’s

opinion in making the RFC determination.                   Dr. Woods performed a

one-time consultative examination.                (R. 21.)       Accordingly, he is

properly characterized as a “nontreating source” who has “examined

the claimant but does not have, or did not have, an ongoing

treatment relationship with [the claimant].”                     Smith v. Comm’r of

Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007) (internal quotations

omitted).        Nontreating sources are not afforded the same level of

deference as a treating source.               See id.; see also Andres v. Comm’r

of Soc. Sec., 733 F. App’x 241, 245 (6th Cir. 2018); Norris v.

Comm’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir. 2012).

Generally, “as between an examining source and a non-examining

source, the examining source will be given more weight.”                     Staymate

v. Comm’r of Soc. Sec., 681 F. App’x 462, 467 (6th Cir. 2017)

(citing     20    C.F.R.     §    404.1527(c)(1)).         “In    addition   to   this

examining    relationship,          the   ALJ    may   consider     ‘specialization,

consistency, [ ] supportability, . . . [and] [o]ther factors which

tend   to   support     or       contradict     the    opinion.’”      Id.   (quoting

Gayheart, 710 F.3d at 376); see also 20 C.F.R. § 404.1527(c)(2)–

(6).



                                           -8-
       The    ALJ    properly     considered         Dr.      Woods’s        opinion.

Specifically,       the   ALJ   noted       the   extent    of        the   examining

relationship – a one-time, consultative examination.                   (R. 21.)    The

ALJ noted that Dr. Woods’s opinion appeared to be based “heavily on

[Shields’s] subjective reports,” and was inconsistent with the

other physical examination records showing relatively mild defects.

(R. 22.)     To that end, the ALJ described in considerable detail

Shield’s     treatment    history,    including      visits      to    primary    care

providers and an orthopedic specialist.                    To the extent those

records conflicted with Dr. Woods’s opinion, the ALJ was entitled

to decide which findings to credit.               See Justice v. Comm’r Soc.

Sec. Admin., 515 F. App’x 583, 588 (6th Cir. 2013).                          The ALJ

sufficiently explained his rationale for granting Dr. Woods’s

opinion no weight.        See Andres, 733 F. App’x at 245; Norris, 461 F.

App’x at 439; Staymate, 681 F. App’x at 467.               Substantial evidence

supports this decision.

       Shields also argues that the ALJ erroneously gave great weight

to the assessments of the state agency reviewers.                     (ECF No. 16 at

12.)    An ALJ may assign more weight to the opinions of a state

agency consultant than to that of a treating or examining source

where, for example, the state agency examiner's opinion is based on

a review of a complete case record that provides more detailed and

comprehensive       information      than     what   was    available        to   the

individual's treating source.           SSR 96–6p, 1996 WL 374180, at *2

                                        -9-
(July 2, 1996); see also Miller v. Comm’r of Soc. Sec., 811 F.3d

825, 834 (6th Cir. 2016); Blakley v. Comm'r of Soc. Sec., 581 F.3d

399, 409 (6th Cir. 2009).     Both state agency reviewers considered

the medical file and determined that Shields could occasionally

lift and carry 20 pounds, frequently lift and carry 10 pounds,

stand and sit a total of 6 hours in a workday, had an unlimited

ability to push and pull, could occasionally climb ramps and

stairs, stoop, kneel, crouch, and crawl, and could never climb

ladders, ropes, or scaffolds.           (R. 80-81; 106-07.)             The ALJ

discussed his reasons for relying on these opinions, specifically

because   they   were   consistent    with    the   evidence   as   a    whole,

including Shields’s medical evaluations and treatment history.              The

state   agency   reviewers’   findings       were   also   consistent      with

Shields’s statements admitting to pain relief with medications, and

with the past RFC determination.             (R. 22.)      Shields does not

otherwise identify any additional medical evidence that would have

changed the opinions of the state agency reviewers.            Furthermore,

the ALJ properly considered Dr. Woods’s consultative opinion and

explained his reasons for assigning it no weight.           Accordingly, the

ALJ was entitled to rely on the state agency reviewers’ well-

supported opinions.      See Dyer v. Soc. Sec. Admin., 568 F. App’x

422, 428 (6th Cir. 2014); see also Rice v. Barnhart, 384 F.3d 363,

370 (7th Cir. 2004); Brown v. Berryhill, No. 1:15-cv-000462017,

2017 WL 3674838, at *9 (M.D. Tenn. Aug. 25, 2017); Overholt v.

                                     -10-
Astrue, No. 3:07–cv–322, 2008 WL 2645662, at *9 (E.D. Tenn. July 2,

2008).    Substantial evidence thus supports this determination as

well.

     Shields also argues that the ALJ “relied upon evidence of

record that did not exist.”          (ECF No. 16 at 13.)           Specifically,

Shields asserts that the ALJ relied on nerve studies performed from

April 14 through April 17, 2015, at Cook County Hospital which

showed no evidence of radiculopathy in the lower extremities, but

that a    review    of   these    records    “reveals    no   nerve   conduction

studies” were done at this time.            (Id.)    To the contrary, a review

of the record reveals that an EMG was conducted during this time.

(R. 441.)      Shields further testified that he had two nerve studies

done,    one   of   which   was   conducted     in    Chicago.      (R.   44-45.)

Accordingly, Shields’s argument on this point is belied by the

record.

     Shields finally argues that the ALJ failed to “assess the

record as a whole” and urges that, had the ALJ balanced Shields’s

testimony, Dr. Woods’s assessment, the prior surgical records, and

Shields’s continuing documented debilitation, “a different result

might have been obtained.”          (ECF No. 16 at 14.)          For the reasons

explained above, the ALJ’s decisions were not legally erroneous and

were otherwise supported by substantial evidence.                 It is not the

job of this court to reweigh the evidence; so long as substantial

evidence (more than a mere scintilla) exists, the ALJ’s decision

                                      -11-
must be affirmed.   Abbott, 905 F. 2d 918; Kirk, 667 F. 2d at 535.

The mere contention that a different result “might have been

reached” is insufficient to warrant reconsideration.

                          III. CONCLUSION

     For these reasons, the Commissioner’s decision is AFFIRMED.

     IT IS SO ORDERED.


                                   s/ Tu M. Pham
                                   TU M. PHAM
                                   United States Magistrate Judge

                                   March 25, 2019
                                   Date




                               -12-
